Citation Nr: 1822824	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her niece




ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1963 to March 1972.  The Veteran passed away in January 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2018, the appellant appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected peripheral neuropathy contributed substantially or materially to his death.





CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159 (2017).  Because the Board is granting the benefit sought by the appellant, any error with respect to VA's duty to notify or assist does not prejudice her and need not be discussed.

II.  Service Connection for Cause of Death

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to Dependency Indemnity Compensation (DIC).  38 U.S.C. § 1310.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).

On December 23, 2011, the Veteran fell from a deer stand while hunting and was hospitalized.  He underwent surgery at the hospital to repair a fractured hip from the fall and never awoke from the surgery.  The Veteran passed away in the hospital nearly ten days later and the appellant contends that service connection should be granted for the Veteran's cause of death.  On the Veteran's death certificate, the causes of death are listed as multiple system organ failure, respiratory failure, renal failure, and hepatic failure.  The death certificate also lists multiple injuries/fractures as significant conditions contributing to death and further explains that the injuries were a result of the Veteran falling from the deer stand on December 23, 2011.  The Veteran was service-connected for multiple disabilities, including peripheral neuropathy of the bilateral upper and lower extremities.

The appellant testified before the Board that the Veteran's peripheral neuropathy had been getting worse prior to his death, and he had been having trouble holding things in his hands because he could not feel them.  She submitted a written statement dated October 2012 from the Veteran's friend, J.E., who had arrived at the scene after the Veteran had fallen from the deer stand.  J.E. wrote that, when he arrived on the scene, he asked the Veteran what had happened, and the Veteran told him that he went to step down the deer stand ladder and couldn't feel the ladder, causing him to fall.  The appellant also submitted a letter from the Veteran's physician correcting a statement on the death certificate which indicated the Veteran had died of natural causes.  The physician wrote that the Veteran died of the accidental causes which were sustained on December 23, 2011when he fell from the deer stand.

Resolving any doubt in favor of the appellant, the Board has found sufficient evidence in the lay and medical statements submitted to conclude that the Veteran's service-connected peripheral neuropathy contributed materially and substantially to his fall from the deer stand, leading to his injuries which directly led to his death.  Therefore, the criteria for service connection for the Veteran's cause of death have been met, and the appellant's claim is granted.


ORDER

Service connection for the Veteran's cause of death is granted.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


